Citation Nr: 0200034	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for cerebral palsy.

2.  Whether the reduction in disability rating by 10 percent 
for disability associated with a generalized anxiety disorder 
which pre-existed service was proper.

3.  Entitlement to a compensable disability rating for a 
service-connected generalized anxiety disorder from August 
28, 1991, to July 8, 1999, on appeal from the initial grant 
of service connection, to include the issue of entitlement to 
an extraschedular evaluation.

4.  Entitlement to a disability rating in excess of 60 
percent for a service-connected generalized anxiety disorder 
from July 9, 1999, forward, on appeal from the initial grant 
of service connection, to include the issue of entitlement to 
an extraschedular evaluation.



REPRESENTATION

Appellant represented by:	Francis M. Jackson, attorney 
at law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1966, to June 
14, 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In February 1992, the RO denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
cerebral palsy and he appealed.  The Board reopened the claim 
in August 1993 and denied service connection on the merits.  
The veteran filed an appeal from the Board's decision with 
the United States Court of Appeals for Veterans Claims 
(formerly the U.S. Court of Veterans Appeals) (Court).  In 
August 1994, the Court vacated the Board's decision and 
remanded the case to the Board to comply with the 
instructions in a Joint Motion for Remand and to Stay Further 
Proceedings.  The Board remanded the case to the RO in 
October 1994 and May 1996 for additional development. 

In September 1999, the RO granted service connection for a 
generalized anxiety disorder on the basis that this condition 
pre-existed active service and permanently worsened as a 
result of service.  Ten percent was subtracted from the 
disability evaluation to account for the pre-service level of 
disability, resulting in an assigned 0 percent disability 
rating from August 28, 1991, to July 8, 1999, and 60 percent 
disability rating from July 9, 1999, forward. 

In April 2001, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) in accordance with 38 
C.F.R. § 20.901(a) (2001).  In conformance with 38 C.F.R. § 
20.903 (2001), the veteran and his attorney were notified at 
the time the VHA opinion was initially sought by means of an 
April 2001 letter.  After the opinion was received at the 
Board, in May 2001 the attorney was provided a copy and 60 
days to submit any additional evidence or argument in 
response to the opinion.  The veteran's attorney submitted a 
statement from Arthur R. Dingley, J.D., D.O., to the Board in 
July 2001 and waived RO consideration of this evidence.  See 
38 C.F.R. § 20.1304(c) (2001). 

In September 2001, the veteran requested that he be scheduled 
for a hearing before a member of the Board at the RO.  The 
Board remanded the case to schedule an appropriate hearing 
that same month; however, the veteran, through his attorney, 
withdrew his request for a hearing in October 2001.  See 
38 C.F.R. § 20.702(e) (2001).  

The claims file contains the medical opinion of Eugene M. 
Caffey Jr., M.D., Medical Advisor to the Board.  The opinion 
was solicited without compliance with pertinent regulations, 
and has not been relied upon in deciding the appeal.  See 
Austin v. Brown, 6 Vet. App. 547 (1994).  



FINDINGS OF FACT

1.  The veteran's cerebral palsy existed prior to his entry 
into active service and is not the result of disease or 
injury during active service.

2.  The veteran's cerebral palsy did not increase in severity 
during or as a result of service.

3.  Prior to his entrance into service, the veteran's 
service-connected generalized anxiety disorder was manifested 
by complaints of mild nervousness with insomnia and mild 
social and industrial/occupational impairment.

4.  From August 28, 1991, to July 8, 1999, the veteran's 
service-connected generalized anxiety disorder was manifested 
by complaints of anxiety and a Global Assessment of 
Functioning (GAF) scale score of 61 to 70.  

5.  From July 9, 1999, forward, the veteran's service-
connected generalized anxiety disorder was manifested by 
complaints of being nervous, restless, and irritable, and 
having difficulty concentrating and sleeping; and objective 
findings of anxiety, hypervigilance, agitation, rambling 
speech, anxious and depressed mood, blunted affect, impaired 
concentration, a GAF scale score of 40, and severely 
impaired social and industrial capacity. 

6.  The veteran does not have an exceptional or unusual 
disability picture related to his service-connected 
generalized anxiety disorder so as to warrant referral for 
extraschedular consideration by designated authority.


CONCLUSIONS OF LAW

1.  The veteran's cerebral palsy clearly and unmistakably 
preexisted his entry into military service, and the 
presumption of soundness is rebutted.  38 U.S.C.A. §§ 1111 
and 1132 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) (2001).

2.  The veteran's cerebral palsy was not aggravated by his 
military service, and service connection is therefore not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.304, 3.306 (2001).

3.  The reduction by 10 percent of the veteran's evaluation 
for a service-connected generalized anxiety disorder is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.322(a), 4.22; 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. § 4.130 Diagnostic Code 9400 (2001). 

4.  The criteria for a compensable disability rating for a 
service-connected generalized anxiety disorder from August 
28, 1991, to July 8, 1999, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.322(a), 4.7, 4.22, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001).

5.  The criteria for a disability rating higher than 60 
percent for a service-connected generalized anxiety disorder 
from July 9, 1999, forward are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.322(a), 4.7, 4.22, 4.132, 
Diagnostic Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001).

6.  Application of extraschedular provisions for the 
veteran's service-connected generalized anxiety disorder is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Treatment records from Central Maine General Hospital dated 
in October 1945 disclose that at the time of the veteran's 
birth he was deprived of oxygen without ill effects. 

Prior to active service, the veteran was hospitalized at Hide 
Rehabilitation Center in November 1963.  On speech 
evaluation, his speech was found to be at an adequate level 
and was entirely intelligible.  He had some difficulty in 
phonation with a jerky timing.  His breathing pattern was of 
a thoracic nature and tended to become extremely tense and 
shallow as pressure in a situation developed.  His speech was 
quivery and some words or sentences were cut short.  The 
veteran's knowledgeable vocabulary level was found to be at a 
chronological level approximately 5 years below his 
chronological age.  His oral speech was characteristic of 
dysrhythmia caused by poor air stream control as tremor from 
organic spasm interrupted smooth phonation.  It was 
considered a physical speech difficulty which could only be 
improved through a reduction in the amount of spasm.  The 
examiner indicated that this did not presently interfere with 
the veteran's speech to the extent that it would make the 
vocational picture more gray.

On pre-induction examination on March 2, 1966, the veteran 
gave a history of mild nervousness with insomnia.  He had 8 
jobs in the three years prior to service, the longest of 
which he held for three months.  Physical examination was 
essentially normal.  Psychiatric evaluation was also normal.  
No defects or diagnoses were noted.  The veteran was assigned 
a physical profile of "1" for his overall physical 
condition and abilities and a profile of "1" for his 
psychiatric condition.  

On April 16, 1966, nine days after his entry into active 
service, the veteran sought treatment for abdominal pains.  
The examiner noted that he had choreo-athetosis, probably 
mild cerebral palsy.  He was referred for further evaluation.

On April 18, 1966, the veteran's symptoms were described as 
acute/chronic anxiety and tremor, more than mild.  Physical 
examination was within normal limits except for tremor and 
athetoid movements.  The examiner's impression was 
questionable cerebral palsy and uncontrolled tremors.  
Discharge from service was recommended.  The veteran was 
described as socially immature and crying upon examination on 
April 21, 1966.  He was on only light jobs awaiting 
evaluation.  He was diagnosed as having anxiety 
psychoneurosis and given Thorazine on April 29, 1966.  

In an undated and incomplete treatment note, the veteran was 
diagnosed as having acute and chronic anxiety due to an 
organic brain disorder, questionable cerebral palsy.  There 
was spasticity and increased muscle tonus generally, resting 
fine tremor, and a questionable spastic gait.  It was noted 
that a discharge as inadequate for military duty was 
recommended.

Upon medical board evaluation at the Walson Army Hospital 
Medical Hold Company on May 12, 1966, the veteran gave a 
history of trouble with coordination since birth.  He 
reported that he had been slow in school and had marked motor 
difficulties, including difficulty with many accessory 
movements of an uncontrolled nature and difficulties with 
speech.  He stated that his mother had difficulty with his 
delivery.  Physical examination revealed that the veteran was 
quite slow at comprehension.  The cranial nerves showed 
dystonia of facial movements, dysarthria, and exaggerated jaw 
jerk.  Motor system showed a mixture of rigidity and 
spasticity bilaterally, worse on the left.  There were 
choreal athetotic movements bilaterally, also worse on the 
left.  This was especially noted in his left arm when he was 
walking.  Reflexes were hyperactive bilaterally, worse on the 
left.  There was no sensory deficit.  Babinski was bilateral.  
The examiner diagnosed birth injury of the brain, 
unlocalized, at under 4 weeks.  Medical discharge was 
recommended.  Medical board proceedings noted that the 
veteran's condition had its origin at birth and was not 
incurred or aggravated during active duty.    

On separation examination on May 25, 1966, the veteran was 
diagnosed as having a birth injury of the brain, unlocalized, 
at under 4 weeks.  He was assigned a physical profile of 
"4" for his overall physical condition and abilities and a 
profile of "1" for his psychiatric condition.  His 
organizational unit was the Medical Hold Company of Walson 
Army Hospital.

Following his separation from active service, the veteran was 
hospitalized at the VA Medical Center (VAMC) in Togus, Maine, 
from March to May 1972 for treatment of alcohol addiction.  
He gave a history of excessive drinking and serious marital 
conflict.  He was separated.  He complained of shakiness, 
difficulty sleeping, and tremors since childhood.  He had an 
abnormal gait.  He was in good contact, pleasant, and 
cooperative, but upon admission was extremely nervous and 
apprehensive.  Cooperation was satisfactory.  He was not 
psychotic and had partial insight.  He had worked in 
approximately 15 places in the past 5 years.  He was able to 
make a very good adjustment and no physical pathology was 
found.  It was noted that he was fully employable and able to 
return to work immediately upon discharge from the hospital.  
No medication was prescribed.  

The veteran was thereafter hospitalized and treated at VA 
facilities for alcohol addiction on numerous occasions from 
1972 to 1978.  There were also diagnoses of anxiety neurosis.  
He was repeatedly described as employable.  

The veteran was employed as a janitor at a Naval Air Force 
Base from 1974 to 1977.  He lost this job due to unauthorized 
absences.  On his employment application dated in August 
1973, he reported having 3 to 5 jobs in the last 5 years.  
His medical records from this facility showed repeated 
treatment for alcoholism.  In March 1976, it was noted that 
he had a minimal central nervous system birth injury.  In 
June 1976, he reported that he drifted from job to job 
because of alcoholism.  

Review of the claims file further reveals that the veteran 
has been in receipt of Social Security Administration (SSA) 
benefits commencing October 1977, on the basis of his chronic 
alcohol abuse and dependence and a pathologically dependent 
personality disorder.

Subsequent VA records show numerous admissions and treatment 
for alcohol intoxication and dependence over the years.  
During hospitalization for treatment of alcohol dependence 
and intoxication from September to October 1986, the veteran 
was agitated and explosive and became loud and profane.  In 
July 1988, he reported that he last worked in 1977, at which 
time he lost his job because of drinking.  It was noted that 
he could be violent when intoxicated.  Following 
hospitalization from September to October 1988, he was 
described as employable.  He was considered moderately 
disabled.  However, in December 1988 he was described as 
disabled from gainful employment.  His prognosis was guarded 
due to his inability to discontinue drinking.  In January 
1990, the veteran was described as acutely intoxicated and 
distraught.  His speech was irrational, rambling, 
inappropriate, and consistent with alcoholic ideation.  
During admission for detoxification in August 1990, it was 
noted that he participated in a work incentive therapy 
program for several years, but his work was interrupted on a 
number of occasions because of substance abuse.  The 
psychologist concluded that he was not ready to be assisted 
vocationally due to his substance abuse.  The veteran was 
again described as unemployable, based upon diagnoses of 
alcohol intoxication and withdrawal and alcohol dependency, 
in September 1990.  He admitted to previous hallucinations on 
drinking binges.    

In January 1991, the veteran was stable and sober and working 
through vocational rehabilitation.  In March 1991, he 
reported being a volunteer at a mental health institute.  
During hospitalization for treatment of alcoholism in April 
1991, there were some spastic changes consistent with 
cerebral palsy of a mild degree.  Pertinent diagnoses 
included alcoholism, cerebral palsy, and chronic low back 
strain.  The veteran was deemed employable within the limits 
of his condition.  In October 1991, he was working 20 hours a 
week in conjunction with work incentive therapy.  

In a November 1991 statement, a VA doctor stated that the 
veteran's cerebral palsy was a condition that was present 
since birth and was not service induced.  The doctor further 
stated that it was "clearly apparent from [the veteran's] 
description of his condition prior to induction and after 
separation that it was significantly worsened.  The physical 
and emotional stress of basic training plus the shame 
engendered in a handicapped person is sufficient, in my 
opinion, to have contributed significantly to his 
deterioration."

In January 1992, the RO wrote to the veteran's doctor and 
requested that he submit the medical evidence upon which he 
based his opinion.  The doctor responded in February 1992 
that the veteran's cerebral palsy was not diagnosed prior to 
active service and that his induction physical was normal.  
The doctor also noted that the only record available from 
that time was the veteran's medical board summary, and he 
described the findings in this report.  Further, the doctor 
stated that the veteran maintained that his disability became 
"worse in the military because of the marked stress and 
frequent harassment and ridicule that he suffered.  He 
describes this deterioration as a further loss of muscular 
control and coordination . . . As [the veteran] was 
improperly inducted and reports worsening of his condition as 
a direct result of this experience, I feel a service 
connected disability should be awarded."       

The veteran testified at a personal hearing at the RO in May 
1992.  He stated that when he was first examined for active 
service he failed, but was then accepted for military 
service.  He was reportedly diagnosed as having a nervous 
disorder prior to service, and reported this upon induction, 
but was not on medication at that time.   He stated that his 
condition was aggravated by service, including going through 
five weeks of boot camp.  He had spasms, tiredness, and 
weakness prior to service which he claimed were aggravated by 
service.  He shook during service and drank to calm his 
nerves.  He was prescribed medication and had been taking it 
since that time.  After service, he stated that his nerves 
worsened, he divorced twice, and could not hold a job.  He 
had not been able to hold a job since service.  He was 
currently a volunteer at VA and worked every day to assist 
other veterans.  

In a statement received in October 1992, a fellow service 
member reported that he recognized that the veteran's nerves 
were aggravated by service.

Upon VA hospitalization in January 1993, it was noted that 
the veteran was employed.  He was divorced, but spoke to his 
daughter and grandchildren.  He had become very depressed, 
started drinking, and took three extra pills.  He was alert 
and oriented in all three spheres and did not show any sign 
of abnormality in his thought processes.  There were no 
hallucinations or delusions.  He did not appear outwardly 
depressed.  Pertinent diagnoses included acute alcohol 
intoxication and depression.  The veteran was again 
hospitalized for treatment of alcohol intoxication and 
dependence in April, July, August, and October 1993.  It was 
noted that he was unemployable and disabled.  In October 
1993, he was assigned a GAF score of 40/60. 

VA treatment records dated in November and December 1993 and 
February 1994 showed that the veteran was anxious and had 
trouble sleeping.  He denied any depression or suicidal 
thoughts.  Upon VA hospitalization in January 1994, he was 
treated for alcohol intoxication/withdrawal and alcohol 
dependence.  He was assigned a GAF scale score of 40/60.  It 
was noted that he was employable.  He was again hospitalized 
for alcohol treatment in March and May 1994, at which time he 
was described as employable.  In May 1994, he was very 
intoxicated, tearful, and angry, and had to be restrained.  

Upon VA hospitalization in July 1994, the veteran was 
diagnosed as having cerebral palsy, nicotine dependence, 
malnutrition, possible alcoholic gastritis, and chronic 
alcohol dependence.  The examiner indicated that he was 
considered disabled from gainful employment.  He had been a 
volunteer at the hospital but was unable to do the work 
because of his recurrent surge of alcohol dependence.  

In a January 1995 written statement, the veteran reported 
that although he had problems with his nerves prior to 
service, he had never had tremors or other obvious symptoms 
of cerebral palsy and did not require treatment for his 
nerves.  He stated that he was placed under such enormous 
stress during service that he was treated with Thorazine for 
extreme anxiety.  Since that time, he had not gotten back to 
his original condition that he was in prior to service.

At his personal hearing at the RO in January 1995, the 
veteran's testimony was consistent with that presented at his 
prior hearing.  He denied receiving any treatment from 
service until 1972. 

The veteran was afforded a VA neurological examination in 
January 1995.  The examiner indicated that he did not review 
the entire claims folder, but he looked over some of the 
military records and the opinion from his VA doctor.  The 
veteran stated that he attended school through the ninth 
grade, but left because he found it difficult to sit in class 
and was not learning anything.  He was able to walk, run, and 
get along fairly well prior to service.  He stated that his 
condition worsened during active service.  He married after 
service, his drinking became heavy, and he divorced after 
many arguments with his wife.  He became short tempered and 
had trouble controlling his temper.  The examiner stated that 
he believed that the veteran probably sustained a neonatal or 
birth trauma resulting in cerebral palsy, which sometimes did 
not show up in infancy or childhood to the point where one 
would seek medical attention.  The examiner further stated 
that:

[The veteran] has had a progressive increase in 
his difficulties, both emotionally as witnessed 
by the alcohol problem and physically by his 
present examination . . . Apparently going into 
the military was an emotionally difficult time 
for him and he began to drink heavily for the 
first time and his spastic gait and movements 
became more prominent.  It is my opinion that he 
did have this condition to a mild degree prior to 
going into the service.  However, he was accepted 
on physical examination and he became worse in 
the service.  Perhaps the basic emotional 
problems are associated with basic training which 
tended to aggravate his neurologic problem . . . 
Even though his neurologic condition was present 
prior to entering the service, it did appear from 
his history to worsen considerably while he was 
in the service for three months.     

Upon VA mental disorders examination in January 1995, the 
veteran reported that he drank to calm his nerves while in 
basic training and that he was put on medical hold and was in 
Walter Reed for five weeks before being given a medical 
discharge.  He reported that he had been divorced twice.  He 
last worked in 1977.  He was in receipt of SSA disability 
benefits.  He lived alone and drank a 6-pack of beer daily.  
His activities were limited.  He watched television and 
visited his daughter once every two months.  He saw his 
parents twice a month and his brother occasionally.  His 
activities in the community were also limited.  He went to 
the store every morning to get his 6-pack.  He had no close 
friends and did not belong to any clubs or social 
organizations.

On mental status examination, the veteran's conversation was 
spontaneous but jerky, as were his body movements.  Eye 
contact was satisfactory.  He appeared to be nervous and his 
affect was mood congruent.  He was of average intelligence 
with a fair fund of general knowledge.  There was no evidence 
of psychosis, although he had possibly suffered alcoholic 
hallucinations about 10 years ago.  He was oriented to time, 
place, and person.  Memory was intact.  Psychomotor activity 
was wildly increased with jerky body movements.  There was no 
loosening of associations, delusions, or hallucinations.  
Insight was present and judgment on common, everyday issues 
was adequate.  The veteran was able to maintain minimal but 
satisfactory personal hygiene.  He described panic attacks, 
usually at night.  They also occurred during the day but were 
smothered by the use of alcohol and medication.  Pertinent 
diagnoses included a generalized anxiety disorder and alcohol 
addiction.  The examiner assigned a GAF scale score of 61-70 
and noted that the veteran had difficulty in social 
functioning mainly because of his continued anxiety and 
alcohol addiction.  The examiner also stated that there were 
times when the veteran's symptoms became more serious with a 
history of wild uncontrollable temper, at one time, requiring 
a hold by physical means.  At such a time, the veteran's 
mental status would be completely one of confusion with 
delusions and hallucinations with serious impairment in 
communication and judgment.  The examiner stated that the 
veteran was unemployable.

The veteran was examined on two occasions by Frank Luongo, 
Ph.D. in January 1995.  Dr. Luongo reviewed the veteran's 
records.  The veteran was casually dressed, groomed, and 
hygiened.  He was oriented, cooperative, personable, 
friendly, and likable.  He did not appear to be guarded and 
appeared to have a good sense of humor, but also evidenced a 
distinct lack of insight into many background psychological 
factors in his life and world.  He tended to place the blame 
for many unfortunate developments in his life upon alcohol.  
He did not demonstrate any psychotic thought processes and 
did not appear to be significantly depressed.  He was of 
perhaps dull/normal cognitive capacity and was honest and 
candid about himself and his life to the extent of his 
capability.  He was not evasive and did not appear to be 
malingering or attempting to create an untruthful impression.  

The veteran stated that he dropped out of school prior to 
service.  He had problems in school and with the police, but 
had a normal social life, including sports, and friendships.  
He also stated that he was sometimes excluded from sports.  
He was unable to live up to the physical requirements of 
other children his age.  He had a hard time sitting in school 
and had conflicts with his teachers.  He stated that he was 
evaluated at Hide Rehabilitation Center ate age 17 because of 
his shaking and tremors.  

He attempted to enter service at age 17 but failed the 
physical requirements.  He then attempted various jobs, 
including construction, dishwashing, and office cleaning.  He 
was then drafted into the Army, and reported that he had bad 
nerves on the induction form, which was a euphemism for his 
tremors and other physical peculiarities.  He denied taking 
any medication for his nerves and passed the physical.  He 
was in basic training for five weeks, and recalled being 
unable to do the running, suffering pain and spasms and other 
physical limitations.  He was unable to fulfill the physical 
requirements and his tremors and spasms increased markedly.  
He increased his alcohol consumption to quiet his muscular 
spasms and pain, and also to combat a mounting anxiety and a 
sense of impending failure and humiliation.  After his 
separation from service, he first sought medical treatment in 
1972 for drinking.  Dr. Luongo concluded that "the set of 
circumstances unique to the military situation including the 
unusual physical demands . . . precipitated a physical and 
emotional breakdown from which [the veteran] has never fully 
recovered." 

The veteran was again hospitalized for alcohol treatment in 
September 1995.  He was anxious.  In November 1995, it was 
noted that he continued to drink.  He visited his parents and 
his daughter and her children.  Upon hospitalizations in 
February and May 1997 and January and April 1998, he was 
diagnosed as having alcohol intoxication and withdrawal and 
alcohol dependence.  In May 1997, he appeared anxious.  He 
was cooperative and friendly.  He denied any suicidal or 
homicidal thoughts, delusions, or hallucinations. 

The veteran was afforded a VA psychiatric examination in July 
1999.  He stated that he got nervous all the time and had 
been nervous for years.  He was a drinker for years and still 
drank.  He had not received mental health treatment for some 
years.  He drank beer on a daily basis.  During the past 
year, he experienced restlessness, easy mental fatigue, 
difficulty concentrating, irritability, and sleep 
disturbance.  All of these symptoms had persisted for at 
least the past year without remission.  The veteran said that 
he had these symptoms since childhood, and he felt that they 
got worse in the Army.  

The veteran further reported that he had cerebral palsy from 
birth and was teased unmercifully at school.  He was 
uncoordinated and could not do any sports.  He said that he 
became very anxious in school, and became so anxious that he 
quit school.  At one point, he was sent for a psychiatric-
type evaluation in school because of "nerves."  During basic 
training he became increasingly anxious and complained of 
anxiety.  After service, he worked as a janitor and a 
messenger.  He was homeless for about 10 years and lived on 
the street.  He described himself as a "wino."  He was 
married and divorced and had children that he did not see.  
He had lived by himself for several years and had not worked 
since about 1980.

On mental status examination, the veteran appeared anxious.  
He seemed hypervigilant and agitated.  He had poor eye 
contact and he tended to mutter and mumble.  He did not 
describe panic attacks, but admitted to substance abuse.  He 
did not have a specific phobia.  His hands shook and sweated, 
and his speech was rambling.  There were no obsessions or 
compulsions.   The veteran had memory impairments for times 
in the past when he was drinking alcohol.  He was oriented to 
time, place, and person.  His personal hygiene was adequate.  
He denied suicidal or homicidal thoughts, ideas, plans, or 
intent.  The veteran did not report current impulse control 
problems, but he said that in the past when he was drinking 
heavily he would do things such as drive his car 90 miles an 
hour, and end up wrecking the car.  He had difficulty with 
his concentration, although there were no delusions or 
hallucinations.  The main features of the veteran's mental 
status examination were his complaints of anxiety and his 
agitation.  He appeared to be restless.  His mood was 
depressed and his affect was blunted. 

The examiner diagnosed a generalized anxiety disorder and 
alcohol dependence, with a history of polysubtance abuse.  A 
GAF scale score of 40 was assigned, which meant, according to 
the examiner, that the veteran had major impairment of 
judgment, thinking, and mood.  He had difficulty with his 
concentration, adapted poorly to stress, and had severely 
impaired social and industrial capacity.  He tended to be 
irritable with others and withdrawn.  The examiner went on to 
state that the veteran:

had an anxiety disorder in childhood [which] 
was aggravated by his military service, in that 
he was unable to perform tasks in basic 
training and was severely ridiculed for this.  
His anxiety level rose in the service and he 
had to be treated with an anti-psychotic drug, 
which was Thorazine, which was for severe 
anxiety.  The medical records from the service 
indicate that he was given Thorazine in April 
of 1966, while on active duty, and also the 
medical records indicate that he was described 
as having chronic anxiety on April 18, 1966 . . 
. I would say that it was more likely than not 
the [veteran's] chronic anxiety was aggravated 
by his military service with the rationale 
being that anxiety is well known to be 
exacerbated by stress.  Also, the [veteran] has 
appropriate medical records.  The [veteran] 
would appear to have had a condition 
diagnosable as generalized anxiety disorder 
over many years, and it is more likely than not 
that it commenced before the service.  It is 
also more likely than not that it was 
aggravated by his military service with the 
rationale outlined above.

In an 1999 addendum to the July 1999 report, the VA 
psychiatric examiner stated that given the veteran's history 
it was more likely than not that he had a "mild degree of 
generalized anxiety disorder pre-existing the service." 

Upon VA neurological examination in July 1999, the examiner 
reviewed the claims file.  The veteran reported having a 
diagnosis of cerebral palsy since birth which caused 
incoordination and twitching.  Prior to entering the service 
in 1966, he had problems walking, running, and playing.  He 
was uncoordinated, and said that it was painful for him 
because kids used to make fun of him.  During basic training, 
he reportedly had increased problems with twitching and 
coordination as a result of working and doing exercises.  He 
said that his shaking became bad.  Another service person 
told him that "they will take anything in the Army now 
days."  The veteran stated that these tendencies led to 
worsening of his anxiety and emotional state, and he 
frequently had emotional outbursts in front of the company 
commanders and drill sergeants.  He tried to cover up his 
increased twitching and fidgeting by taking and consuming 
alcohol.  He said that he received conflicting orders while 
in training, and would feel anxious, and that would worsen 
his tremulousness. 

Additionally, the veteran reported that he last worked in 
1977 and was asked to leave his job because of his problems 
with alcohol.  He was divorced twice and had a son and 
daughter.  On mental status examination, short-term memory 
was remarkable in that the veteran could recall of 5 of 7 
items from a story.  The veteran appeared depressed and 
anxious.  The examiner stated that the veteran clearly had 
cerebral palsy and that there was no evidence on review of 
the record to suggest that his cerebral palsy symptoms 
worsened directly as a result of his being in basic military 
training and exercises.  There was, however, a component of 
worsening of his cognitive functions, as well as some of his 
neurological functions, especially the tremor, as a result of 
prolonged alcohol use.  The veteran still continued to binge 
drink. 

The examiner concluded that the veteran had "a static 
encephalopathy in his initial years as a result of perinatal 
distress and this resulted in a child with fidgetiness, 
twitchiness, mild cognitive difficulties, cerebral 
disturbance, as well as the choreiform movements.  These 
[sic] constellation of symptoms has persisted up to this age 
of 53 years.  The tremor that may have been mild in the 
beginning is certainly significant now, and is most likely 
related to prolonged alcohol use."

In April 2001, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the VHA.  In 
March 2001, the VHA physician, the director of neurology 
outpatient services, provided an expert medical opinion in 
response to the specific Board request.  The physician 
stated:

After reviewing all medical records provided, 
there is sufficient support that the [veteran] 
suffered a perinatal injury whose expression in 
childhood included mild cognitive impairment, 
anxiety disorder, and abnormal movements and 
coordination.  For reasons related to 
inadequate parental insight and lack of 
specialized medical evaluation, the diagnosis 
commonly referred to as cerebral palsy was not 
recognized until his active service.

The following is in response to the specific 
submitted questions:  1. Cerebral palsy is a 
static encephalopathy whose underlying 
pathology would not be expected to progress 
unless there was a superimposed new brain 
disorder.  There was no evidence of an acute 
brain insult (eg. head trauma or CNS 
infection), nor does subsequent follow-up 
provide evidence of an adult-onset genetically 
based neurologic (eg. lipid storage or 
metabolic) disorder.  This question arises 
primarily as a result of the lack of physical 
abnormalities documented in his service 
admission physical examination in March 1966.  
After 6 1/2 weeks, choreoathetosis, tremors, and 
later spasticity were noted.  This veteran's 
pre-service history (including failing an Air 
Force physical exam at age 17) and the short 
interval from noting these findings supports 
the likelihood that his physical abnormalities 
were overlooked on his admission exam.  
Probably as a result of increased mental and 
physical demands of basic training including 
sleep depravation [sic], what is documented was 
aggravation of psychiatric features and 
abnormal motor movements became more manifest.  
Increased alcohol intake contributed to 
worsening mental functioning and possibly 
tremor.  Therefore, while the underlying 
pathology of cerebral palsy did not worsen 
during his military service, the above clinical 
manifestations became more prominent.

Since the [veteran's] underlying brain 
pathology in the reviewers' opinion did not 
progress, it follows that the mental and some 
of the motor symptoms, which worsened, should 
be considered temporary with fluctuations 
depending on the level of physical demands and 
emotional stress.  There is no evidence that 
objective neurologic findings including 
spasticity or abnormal movements have worsened 
during his post-service years.  However, his 
anxiety disorder has continued at a level of 
severity above his pre-service baseline.  
Factors contributing to this included continued 
life-stressors and alcohol dependence.

In July 2001, Arthur R. Dingley, J.D., D.O., an attending 
psychiatrist at Spring Harbor Hospital, reviewed several 
records from the veteran's claims file, including the 
service medical records, the January 1995 report from Frank 
Luongo, Ph.D., the July 1999 VA report of psychiatric 
examination, and the January 1991 statement from a VA 
examiner.  

Dr. Dingley noted that the veteran was twice married and 
divorced.  He went out drinking when he was supposed to be 
watching his daughter, and his wife was called home by a 
neighbor and discovered the infant unattended.  The veteran 
was overwhelmed with anxiety and fits of rage, smashing 
windows with his fists.  His wife promptly divorced him.  He 
had not worked since 1977 when he was fired from a job for 
drinking.  The veteran gave a long history of anxiety, 
depression, and severe alcohol abuse and addiction.  He was 
born with mild cerebral palsy and mild mental retardation.  
He was psychologically and emotionally completely 
overwhelmed during service.  He described basic training as 
big and hectic.  He was markedly anxious following his 
discharge from service and never recovered his emotional 
equilibrium.  He was chronically anxious, and his chronic 
anxiety was punctuated by full-blown panic attacks.  During 
these panic attacks, which persisted to the present time, he 
could become confused and disoriented.  He sometimes 
experienced auditory hallucinations of voices and music 
during these episodes.  He had also been prone to attacks of 
rage.  Although he had not been physically violent, except 
for getting into bar fights when drinking, he had been known 
to destroy property and punch windows and walls.  The 
veteran also reported that he began drinking as a teenager 
and began serious drinking during service and drank heavily 
for more than 20 years thereafter.  He abused many 
psychoactive substances over a period of 6 months after 
discharge from service.  

The veteran had great difficulty with school, but passed 
from grade to grade and did not have special education 
classes.  In high school, he was completely unable to handle 
the curriculum and failed all of  his courses.  He then quit 
high school and enrolled in some type of job training 
program.  He entered active service in 1966, but was 
completely unable to adapt to military life and became 
markedly anxious and overwhelmed, resulting in a medical 
discharge.  After service, he was completely unable to adapt 
to any type of responsible adult role.  His wives divorced 
him because of his fits of anxiety and rage.  He had very 
little contact with his son over the past 27 years, but had 
some relationship with his adult daughter.  Throughout the 
1980s, the veteran was a  homeless alcoholic.  Over the past 
10 years, he had increasing psychosocial stability and some 
relief, with treatment, from his anxiety and depression, 
although he has relapsed frequently to alcohol abuse over 
the past 10 years as well.

On mental status examination, the veteran was casually 
dressed and well groomed. His speech was dysarthric and he 
made poor eye contact.  He was physically agitated 
throughout the interview, moving his arms and legs 
constantly in a manner suggestive of both long-standing low 
grade spasticity and anxiety.  His mood was  anxious and 
depressed.  Affect was congruent with mood.  Thought form 
was tangential and, although veteran responded to 
redirection in the conversation, he would lapse continuously 
into long stories which were of little relevance to the 
question asked.  Thought contents were within  normal 
limits.  The veteran admitted to some auditory 
hallucinations of music and of voices when he had  panic 
attacks.  Otherwise, he had no first rank symptoms of 
psychosis.  His thinking was concrete.  Although he appeared 
cognitively limited, he did  quite well on the cognitive 
functioning portion of his examination.  He quickly and 
correctly calculated that there are 23 nickels in $1.15 and 
recalled 3 out of 3 objects  easily at 5 minutes, despite 
much intervening conversation about other things.  His 
concentration was  moderately to markedly impaired by his 
anxiety.   Memory was mildly impaired for recent events, 
moderately impaired for more distant events, probably on 
account of his heavy alcohol  abuse.  The veteran's 
intelligence is considerably below average based on 
vocabulary and educational  achievement.

Dr. Dingley stated that the veteran had probable mild mental 
retardation, extremely  limited coping skills, depression, 
generalized anxiety, panic attacks, and many of the sequelae 
of years of heavy ethanol addiction.  Pertinent diagnoses 
included alcohol abuse; current alcohol addiction, in 
remission; a generalized anxiety disorder; a panic disorder; 
a depressive disorder, not otherwise specified; and mild 
mental retardation.  A GAF scale score of 40 was assigned 
currently and during the past year.  Dr. Dingley further 
stated that it appeared that the veteran was:

functioning at least as well at the present 
time as he had at any time in the past 35 
years.  His generalized anxiety, panic 
disorder, and depression, have remained 
essentially static since his discharge from the 
armed forces many years ago.  However, it would 
have been impossible to assess the extent of 
his anxiety or mood disorders until he achieved 
some measure of sobriety approximately 10 years 
ago.  There appears to be no rational basis, 
either from the clinic interview, or the 
records reviewed, for assigning a date of onset 
of these difficulties in 1999.  The [veteran's] 
psychiatric status has remained essentially 
unchanged for many years and appears to be 
unchanged from the date of his application for 
VA benefits in 1990.  As outlined in [the July 
1999 VA report of psychiatric examination and 
March 2001 VHA opinion] [the veteran] has had a 
generalized anxiety disorder since leaving the 
service.  Based upon all the medical records 
and his history, that disorder has been at the 
same disabling level from the time of his 
application for benefits in 1990 as it was when 
rated in 1999 and remains at the same level 
today.  There is no medical basis for any lower 
rating to be assigned between 1990 and 1999 
than was assigned in 1999. 


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It contains revised notice 
provisions and additional requirements pertaining to VA's 
duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  For instance, the veteran was notified 
of the information necessary to substantiate his claims at 
the time of his January 1995 hearing at the RO and by means 
of the discussions in the February 1992 and September 1999 
rating decisions, March 1992 and December 1999 statements of 
the case (SOC), June 1992 and February 2000 supplemental 
statements of the case (SSOC), and October 1994 and May 1996 
Board remands.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(a)-(b)).  He was 
also requested to provide specific evidence in support of his 
claims.  See VA letters to the veteran and his attorney, 
dated January 10, 1992, February 10, 1992, November 16, 1994, 
May 14, 1996, February 18, 1997, June 23, 1997, August 4, 
1998, and March 9, 1999; Deferred rating decisions, dated 
July 27, 1998, and March 1, 1999; and Reports of Contact, 
dated July 30, 1998, and September 9, 1998.  VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Additionally, the RO obtained the veteran's service medical 
records, private treatment records (from Central Maine 
General Hospital), VA treatment records from Togus, Maine, 
and records from Brunswick Naval Air Station.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  The Bedford and Miami VA Medical Centers 
(VAMCs) reported that they had no records of treatment for 
the veteran.  The veteran stated that his private doctor, Dr. 
Good, had passed away and that there was no possibility of 
obtaining any additional records from Hide Rehabilitation 
Center.  The RO requested his records from SSA, but was 
notified that its decision was based entirely upon VA medical 
records.  A copy of the SSA decision is of record.  The 
veteran has not identified any additional unobtained evidence 
that could be relevant to the claims.  In fact, in March and 
May 1999 his attorney stated that VA had all information that 
was available. 

The veteran was also afforded VA medical examinations in 1995 
and 1999, and the Board obtained a VHA opinion in 2001.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide these claims properly and 
fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  


B.  Service connection for cerebral palsy

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The presumption of soundness can be rebutted by 
clear and unmistakable evidence that the disorder existed 
prior to entry into service.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2001).  
History given by the veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) and (b) (2001).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2001).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2001).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" -- that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value. 

The veteran's March 1966 induction examination did not show 
the presence of cerebral palsy.  However, during and after 
service he reported that he had problems with coordination, 
etc., since birth.  These statements, made during the course 
of seeking medical treatment, are highly persuasive and very 
probative evidence that the disability existed prior to 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

More important is the fact that there is a medical consensus, 
i.e., opinions from the medical board in 1966; VA doctors in 
November 1991, January 1995, and July 1999; and the VHA, that 
the veteran's cerebral palsy resulted from birth injury and 
existed prior to his active service.  The VHA specifically 
stated that the veteran suffered a perinatal injury, and that 
for reasons related to inadequate parental insight and lack 
of specialized medical evaluation, the diagnosis of cerebral 
palsy was not recognized until his active service.  These 
doctors' opinions are supported by the pre-service treatment 
records showing that the veteran was deprived of oxygen at 
birth and had problems with speech and tremors in 1963.

Therefore, the medical evidence clearly and unmistakably 
shows that the veteran had cerebral palsy prior to his entry 
into service, and the presumption of soundness is rebutted.  
The issue, then, is whether his preexisting cerebral palsy 
was aggravated by his active military service.

The veteran was noted to have tremors, athetoid movements, 
spasticity, increased muscle tonus, and a questionable 
spastic gait during active service, with the first notation 
of such symptoms on his ninth day on active service.  
However, the medical evidence does not show that his cerebral 
palsy increased in severity during service.  As discussed 
more fully below, even though the veteran experienced 
symptoms during service, and even if it was accepted that 
signs of organic disease were demonstrated during service, 
this does not automatically lead to a conclusion that the 
underlying cerebral palsy was aggravated by service.

The question is basically one of whether the veteran 
experienced a permanent increase in his disability due to 
military service and not merely whether his disorder became 
more symptomatic during military training.  The determination 
as to whether a preexisting condition was aggravated by 
military service is a question of fact.  See, e.g., Verdon, 8 
Vet. App. at 535.  Simply because he experienced episodes of 
tremors, etc., during service, this is not, in and of itself, 
tantamount to concluding there was aggravation of his 
preexisting disorder.  

Upon induction into service, the veteran was assigned a 
physical profile of "1" for his overall physical condition 
and abilities.  See McIntosh v. Brown, 4 Vet. App. 553, 555 
(1993) (citations omitted) (under the categories of PULHES, 
the "P" stands for "physical capacity or stamina").  The 
number "1" indicated that he had a high level of medical 
fitness upon his entry into service.  Id. (citation omitted).  
Upon discharge from service, he was assigned a physical 
profile of "4" for his overall physical condition and 
abilities, indicating that his physical condition was of such 
severity that performance of military duty was drastically 
limited.

Despite these findings, the VHA found that the veteran's 
cerebral palsy did not undergo an increase in severity during 
service.  The doctor stated that cerebral palsy was a static 
encephalopathy whose underlying pathology would not be 
expected to progress unless there was a superimposed new 
brain disorder, which was not the case.  Concerning the lack 
of physical abnormalities documented on pre-induction 
examination in March 1966, the doctor noted that 
choreoathetosis and tremors were noted only 6 1/2 weeks after 
entering service and the veteran's pre-service history and 
the short interval from noting these findings supports the 
likelihood that his physical abnormalities were overlooked on 
his admission exam.  It is worth noting here that the VHA 
doctor greatly over-stated that time that the veteran was on 
active duty before his symptoms were noted.  While six and a 
half weeks transpired between the pre-induction physical and 
the April 16 notation of probably mild cerebral palsy, the 
veteran entered into active duty on April 7.  Thus, he had 
been on active duty only nine days when his cerebral palsy 
was noted.  The interval between entry onto active duty and 
clinical notation of symptoms is even shorter than assumed by 
the VHA examiner, and further supports the conclusion that 
the cerebral palsy pre-existed service.

The doctor further noted that, as a result of increased 
mental and physical demands of basic training, the veteran's 
abnormal motor movements became more manifest and that while 
the underlying pathology of cerebral palsy did not worsen 
during his military service, the above clinical 
manifestations became more prominent.  The doctor concluded 
that the veteran's underlying brain pathology did not 
progress and that the worsening of some of his motor symptoms 
was temporary.  Finally, the doctor indicated that there was 
no evidence that objective neurologic findings including 
spasticity or abnormal movements worsened during the 
veteran's post-service years. 

In short, the doctor found that the veteran's cerebral palsy 
was temporarily aggravated in service but that this 
aggravation resolved.  The VHA doctor is a specialist in 
neurology.  He provided a definitive opinion with rationale, 
which was supported with specific examples from the veteran's 
medical records.  The VHA doctor also reviewed the veteran's 
entire claims file.  His opinion is persuasive and supported 
by the medical evidence.  The July 1999 VA neurological 
examiner reached a similar conclusion - that there was no 
evidence to suggest that the veteran's cerebral palsy 
worsened as a result of military training and exercises.  
This examiner also reviewed the veteran's claims file.

Furthermore, it appears from the veteran's service medical 
records that, once his cerebral palsy was noted, he was 
referred for evaluation, recommended for discharge, put on 
light duty, and thereafter assigned to the Medical Hold 
Company while awaiting processing.  It appears, therefore, 
that he took an active part in basic training for less than 
two weeks, further bolstering the conclusion that his 
cerebral palsy did not undergo permanent worsening.

On the other hand, the Board assigns little probative weight 
to the opinions from the VA doctors in November 1991 and 
January 1995, indicating that the veteran's cerebral palsy 
worsened during active service.  Neither of these doctors 
conducted a review of all the veteran's medical records or 
provided detailed rationale for their opinions, as the July 
1999 examiner and VHA did.  The November 1991 doctor had only 
the entrance examination and medical board summary.  The 
January 1995 doctor reviewed only some of the military 
records and the November 1991 doctor's report.  He stated 
that he could not review the entire claims folder.  Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  These doctors' opinions, 
therefore, which appear to be no more than bare conclusions, 
are insufficient to raise the presumption of aggravation.

The post-service findings further support the conclusion that 
there was no increase in severity of cerebral palsy during 
service.  The veteran reported that he did not seek any 
medical treatment for 6 years after service, until 1972.  The 
initial post-service medical records dated in 1972 show 
treatment primarily for alcohol dependence.  The few physical 
findings present included only an impaired gait and tremors.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service, as evidence of whether a pre-existing condition was 
aggravated by military service).  Accordingly, the clinical 
evidence from the years following service does not document 
that there was a permanent increase in the severity of the 
cerebral palsy during or as the result of service. 

The Board is cognizant of the fact that the veteran, as well 
as one of his fellow service members, contends that his 
cerebral palsy was aggravated by service.  However, these lay 
statements are not competent evidence of increased 
disability.  The veteran is competent to report any symptoms 
that he experienced (or observed, in the case of the fellow 
service member) see Gregory v. Brown, 8 Vet. App. 563, 569 
(1996), but does not have the medical expertise to diagnose 
those symptoms to be manifestations of increased disability, 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence of record in this case 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service shows that the veteran's 
preexisting cerebral palsy underwent no increase in severity 
during service and was not aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1132, and 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.304, 3.306 (2001).  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  38 U.S.C.A. §5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  Accordingly, the veteran's claim 
is denied.


C.  Higher rating for a service-connected generalized anxiety 
disorder 

1.  General

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As the 
regulations and rating criteria to be applied are the same, 
and as a staged rating has been assigned in this case, the 
Board finds no prejudice to the veteran in considering the 
issue(s) as one of entitlement to a higher rating on appeal 
from the initial grant of service connection. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's service-connected anxiety disorder is evaluated 
under Diagnostic Code 9400.  During the pendency of this 
claim, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 1991).  For any date prior to 
November 7, 1996, the Board cannot apply the revised mental 
disorders rating schedule. 

The new regulations were in effect when the 1999 rating 
decision was made and were considered by the RO.  The RO 
considered the veteran's claim for a higher disability rating 
for his service-connected generalized anxiety disorder both 
under the criteria for evaluating the degree of impairment 
resulting from a mental disorder prior to revisions to that 
criteria which were made in November 1996 and under the 
revised criteria in the VA Schedule for Rating Disabilities.  
Moreover, the veteran was given an opportunity to respond.  
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the criteria for rating anxiety neurosis prior to the 
revisions made to this criteria in November 1996, a 
noncompensable evaluation is warranted when there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  Evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment warrants a 10 percent evaluation.  A 30 percent 
rating is assigned for "definite" impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people when the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce "definite" 
industrial impairment.  A "considerable" impairment in the 
ability to establish or maintain effective or favorable 
relationships with people when reliability, flexibility, and 
efficiency levels are so reduced as to result in 
"considerable" industrial impairment warrants a 50 percent 
evaluation.  A 70 percent  rating is provided when the 
ability to maintain effective or favorable relationships is 
"severely" impaired and when the psychoneurotic symptoms 
are of such severity and persistence that there is severe 
impairment in the ability to obtain and retain employment.  A 
100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, or when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a noncompensable evaluation 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher, or 50 percent, 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher, or 70 percent, rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2001).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2001).


2.  Deduction for pre-service disability

In cases involving aggravation by active 
service, the rating will reflect only the 
degree of disability over and above the 
degree of disability existing at the time 
of entrance into active service, whether 
the particular condition was noted at the 
time of entrance into active service, or 
whether it is determined upon the 
evidence of record to have existed at 
that time.  It is necessary to deduct 
from the present evaluation the degree, 
if ascertainable, of the disability 
existing at the time of entrance into 
active service, in terms of the rating 
schedule except that if the disability is 
total (100 percent) no deduction will be 
made.  If the degree of disability at the 
time of entrance into service is not 
ascertainable in terms of the schedule, 
no deduction will be made.

38 C.F.R. §§ 3.322(a), 4.22 (2001).

The veteran is currently rated as 0 percent disabled for his 
anxiety disorder from August 28, 1991, to July 8, 1999, and 
as 60 percent disabled from July 9, 1999, forward, under 
Diagnostic Code 9400, reflecting assessed disability 
evaluations of 10 percent and 70 percent, respectively, with 
10 percent deducted for pre-existing disability level.  Id.

In August 1999, a VA psychiatric examiner stated that it was 
more likely than not that the veteran's generalized anxiety 
disorder was of a mild degree prior to active service.  On 
that basis, 10 percent of the disability was found to have 
pre-existed service.  The Board agrees.  

The severity of the veteran's anxiety disorder prior to his 
entry into military service can be ascertained with some 
certainty.  In addition to the examiner's assessment of a 
mild condition after review of the claims folder, the veteran 
himself gave a history of mild nervousness with insomnia on 
entrance into active service on March 2, 1966.  He reported 
having 8 jobs in the three years prior to service, the 
longest of which he held only for three months.  This 
suggests some industrial and/or occupational impairment.  See 
38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9400 (1996) and 
(2001).  A noncompensable rating is warranted only when there 
is no interference with occupational functioning and/or 
impairment of working ability.  Accordingly, reduction of the 
evaluation of the veteran's generalized anxiety disorder by 
10 percent for disability which pre-existed service is 
warranted. 



3.  Entitlement to a compensable rating from August 28, 1991, 
to July 8, 1999

The criteria for a compensable evaluation under the old 
criteria have not been met or nearly approximated at any 
time.  The medical evidence dated from August 1991 to July 
1999 contains little information concerning the severity of 
the veteran's generalized anxiety disorder.  Although he had 
problems maintaining relationships and employment, this was 
noted primarily in conjunction with this treatment for 
nonservice-connected alcohol dependence.  There was a 
diagnosis of depression during VA hospitalization in January 
1993, but at that time the veteran was employed, alert and 
oriented in all three spheres with no hallucinations or 
delusions, did not show any sign of abnormality in his 
thought processes, and did not appear outwardly depressed.  
He has been described as unemployable and disabled only when 
diagnosed as having alcohol intoxication and dependence.  In 
July 1994, it was noted that he had been a volunteer at a 
hospital but was unable to do the work because of his 
recurrent surge of alcohol dependence.  Similarly, he was 
awarded SSA benefits because of nonservice-connected chronic 
alcohol abuse and dependence and a pathologically dependent 
personality disorder.

The veteran was diagnosed as having a generalized anxiety 
disorder, as well as alcohol addiction, upon VA mental 
disorders examination in January 1995.  At that time, he was 
able to maintain some personal relationships, in that he 
visited his daughter once every two month and saw his parents 
twice a month and his brother occasionally.  Of note, the VA 
examiner assigned a GAF scale score of 61 to 70 for the 
veteran's generalized anxiety disorder.  

A GAF score of 61-70 contemplates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  This finding is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by diagnostic code 9400.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF scale score of 61 to 70 is 
not commensurate with definite, or "distinct, unambiguous, 
and moderately large in degree," social and industrial 
impairment, as is required for the assignment of a 30 percent 
disability evaluation under Diagnostic Code 9400.  38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996).  The social and 
industrial impairment associated with the veteran's 
generalized anxiety disorder was no more than mild, as 
evidenced by the assignment of the GAF scale score of 61 to 
70.  This conclusion is further bolstered by the VA 
examiner's assignment of at least equal responsibility for 
the veteran's GAF to his alcohol addiction.

The 1995 examiner also noted that there were times when the 
veteran's symptoms became more serious with a history of wild 
uncontrollable temper, at one time requiring a hold by 
physical means; and at such times, his mental status would be 
completely one of confusion with delusions and hallucinations 
with serious impairment in communication and judgment.  The 
examiner stated that the veteran was unemployable.  

Review of the claims file demonstrates, however, that these 
episodes, as well as any unemployability, are associated with 
the veteran's alcohol dependence, and not his generalized 
anxiety disorder.  For example, during treatment for alcohol 
dependence and intoxication in 1986 he was described as 
agitated, explosive, loud, and profane.  In 1988, it was 
noted that he could be violent when intoxicated.  Further, 
during hospitalization in January 1990 he was described as 
intoxicated and distraught, with irrational, rambling, and 
inappropriate speech and alcoholic ideation.  The veteran 
also reported in September 1990 that he had hallucinations 
during drinking binges, and in May 1994 he had to be 
restrained while intoxicated.  This is apparently what the VA 
examiner was referencing when he stated that at one time the 
veteran required a hold by physical means.  On VA examination 
in January 1995, it was also noted that the veteran had 
suffered alcoholic hallucinations in the past.  Importantly, 
he has repeatedly been assessed as unemployable in 
conjunction with diagnoses of alcohol dependence and 
intoxication, and not a generalized anxiety disorder.

Although the veteran has significant impairment associated 
with substance abuse, he is not service connected for this 
condition.  Accordingly, the preponderance of the evidence is 
against assigning a higher evaluation under the old rating 
criteria for the service-connected generalized anxiety 
disorder. 

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher evaluation.  Again, 
the evidence dated from November 1996 to July 1999 shows 
treatment primarily for alcohol dependence.  For instance, 
the veteran was hospitalized for treatment of alcohol 
intoxication and withdrawal and alcohol dependence in 
February and May 1997 and January and April 1998.  The only 
relevant findings were recorded in May 1997, when he was 
described as anxious, cooperative, and friendly.  He also 
denied any suicidal or homicidal thoughts, delusions, or 
hallucinations at that time.  There were no findings of 
depressed mood, suspiciousness, panic attacks, or memory 
loss.  In short, the criteria for a 30 percent evaluation 
under the revised criteria were not met.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9400 (2001).

Finally, the July 2001 statement from Dr. Dingley that the 
veteran's generalized anxiety disorder has been at the same 
disabling level from the time of his application for 
benefits in 1990 as it was when rated 60 percent disabling 
in 1999 is contradicted by the medical records.  The 
veteran's treatment records dated from 1990 to 1999 contain 
few complaints and findings relevant to his anxiety 
disorder.  As noted above, the overwhelming majority of 
these records, consisting of VA hospitalization reports and 
treatment records, show treatment only for alcohol 
intoxication and alcohol dependence.  It does not appear 
that Dr. Dingley reviewed the veteran's complete treatment 
records, including these VA records, as he listed only eight 
pieces of evidence that he reviewed in his examination 
report.  There was no discussion of these records or the 
findings contained in these records, which make up the bulk 
of the claims file, in his examination report.  In fact, Dr. 
Dingley stated that it would have been impossible to assess 
the extent of the veteran's anxiety disorder "until he 
achieved some measure of sobriety approximately 10 years 
ago"; but the VA treatment records show continued treatment 
for alcohol intoxication during the past 10 years and Dr. 
Dingley diagnosed current alcohol abuse in 2001.  It does 
not appear that the veteran achieved any measure of 
sobriety.   Accordingly, his opinion concerning the severity 
of the veteran's generalized anxiety disorder during the 
years prior to his examination of the veteran is not 
persuasive.   

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 0 percent under either the old or new criteria for 
the veteran's generalized anxiety disorder, reflecting an 
assessed disability evaluation of 10 percent, with 10 percent 
deducted for pre-existing disability level.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.   38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).


4. Entitlement to a disability rating in excess of 60 percent 
from July 9, 1999, forward

The criteria for a 100 percent evaluation under the old 
criteria have not been met or nearly approximated.  The 
medical records indicate that the veteran is able to maintain 
some personal relationships, and is not virtually isolated in 
the community.  He reported on examination by Dr. Dingley in 
2001 that he had some relationship with his adult daughter.  
Additionally, the veteran has not demonstrated totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
For example, on VA psychiatric examination in July 1999, he 
did not describe panic attacks and was oriented to time, 
place, and person.  He further denied current impulse control 
problems, delusions, and hallucinations. 

On examination by Dr. Dingley in July 2001, the veteran did 
state that he suffered from panic attacks, during which he 
became confused and disoriented, experienced auditory 
hallucinations, and was prone to attacks of rage.  As 
detailed above, however, these episodes occur in association 
with his nonservice-connected alcohol dependence and 
intoxication.  Indeed, the veteran reported on this 
examination that his wife divorced him following a fit of 
anxiety and rage after he had been out drinking.  In 1999, he 
also denied any impulse control problems, except when he was 
drinking heavily.

The veteran has not performed any significant employment for 
many years; however, the evidence of record shows that this 
was due in large part to his nonservice-connected alcohol 
dependence.  Of note, both the VA examiner in July 1999 and 
Dr. Dingley assigned a GAF scale score of 40 for the 
veteran's generalized anxiety disorder.  A GAF score of 40 
contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-
IV).  A GAF scale score of 40 is not commensurate with a 
demonstrable inability to obtain and retain employment, as is 
required for the assignment of a 100 percent disability 
evaluation under Diagnostic Code 9400.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  The social and industrial 
impairment associated with the veteran's anxiety disorder is 
no more than severe, as evidenced by the 1999 VA examiner's 
statement that he had severely impaired social and industrial 
capacity.  The veteran himself has reported that he lost jobs 
due to alcoholism, as opposed to an anxiety disorder.  
Accordingly, the preponderance of the evidence is against 
assigning a higher evaluation under the old rating criteria. 

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher evaluation.  There is 
no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  To 
the contrary, on examinations in 1999 and 2001 the veteran 
was oriented to time, place, and person and his personal 
hygiene was adequate.  He was well groomed.  He also denied 
suicidal or homicidal thoughts or intent.  Thought contents 
were within normal limits and thinking was concrete.  The 
veteran's thoughts were tangential, but he responded to 
redirection in the conversation.  He also did quite well on 
cognitive function.  Although there was some memory 
impairment, this was attributed to heavy alcohol abuse.  The 
veteran has stated that he experienced hallucinations on 
drinking binges; regardless, he has not described these 
attacks as persistent.  Additionally, although the 1999 
psychiatric examiner stated that there was major impairment 
(as opposed to gross impairment) of judgment and thinking, 
the July 1999 VA neurological examiner stated that the 
worsening of the veteran's cognitive functioning was 
associated with prolonged alcohol use.  Accordingly, the 
criteria for a 100 percent evaluation under the revised 
criteria are not met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9400 (2001).

Therefore, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 60 percent under either the old or new criteria for 
the veteran's generalized anxiety disorder, reflecting an 
assessed disability evaluation of 70 percent, with 10 percent 
deducted for pre-existing disability level.  There is no 
reasonable doubt on this matter that could be resolved in his 
favor.   38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001).


5.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See VA rating decision, dated September 22, 
1999.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9400, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required 
hospitalization for his generalized anxiety disorder.  The 
overwhelming majority of his hospitalizations are for 
treatment of alcohol dependence and intoxication.  Hence, he 
does not have an exceptional disability as manifested by 
frequent hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his generalized anxiety disorder.  Although 
he is unemployed, he himself has stated that this is due to 
alcoholism, and the medical evidence supports such a 
conclusion, as detailed above.  Furthermore, if his 
unemployment were attributable solely to his service-
connected psychiatric disorder, the rating schedule would 
provide for a 100 percent rating under the old rating 
criteria.  38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9400 
(1996).  Thus, the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extraschedular rating for the 
generalized anxiety disorder at any time.  The disability is 
appropriately rated under the schedular criteria.



ORDER

Entitlement to service connection for cerebral palsy is 
denied.

The reduction in rating by 10 percent for disability 
associated with a generalized anxiety disorder which pre-
existed service was proper, and the appeal is denied.

Entitlement to a compensable disability rating for a service-
connected generalized anxiety disorder from August 28, 1991, 
to July 8, 1999, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation, is denied.

Entitlement to a disability rating in excess of 60 percent 
for a service-connected generalized anxiety disorder from 
July 9, 1999, on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

